91 S.W.3d 703 (2002)
Timothy ROSE, Appellant,
v.
NEWLYWED SPICE CRAFT DIVISION, Respondent.
No. ED 81078.
Missouri Court of Appeals, Eastern District, Division Two.
December 10, 2002.
Melvin G. Franke, Buescher & Franke, LLC, Washington, MO, for appellant.
Terry J. Mort, Valentine & Rouse, St. Louis, MO, for respondent.
Before PAUL J. SIMON, P.J. and GARY M. GAERTNER, SR. and KATHIANNE KNAUP CRANE, JJ.

ORDER
PER CURIAM.
Timothy Rose (employee) appeals from the final award of the Labor and Industrial Relations Commission (Commission) denying him compensation for an injury he alleges he experienced while working at Newlywed Spice Craft Division, Newlyweds Foods (employer).
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value or jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the *704 reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).